DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 10/18/2019.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 10/18/2019, 02/26/2021, and 04/21/2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 7 and 15 recite “reducing a current balance associated with the meter in response to determining that the credit value specified in the payment-based token is below a threshold value; and disconnecting the premises from the resource distribution network is performed in response to determining that the balance is below the threshold value.” Claims 7 and 15 disclose reducing the current balance based on a threshold value and disconnecting the service based on the same threshold value. The specification is in silent with respect to the limitation. 
	The specification discloses reducing the balance if the payment-based token indicates a negative adjustment (see paragraph [0075]), and disconnecting the service if the balance is below a threshold value (see paragraph [0059]). But the specification does not disclose reducing the balance and disconnecting the service both based on the same threshold value.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6, 9-10, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5 and 12 recite “determining whether a serial number associated with the payment-based token is within the acceptable window.” It is unclear where a serial number comes from. Is the serial number included in the payment-based token or is it stored on the meter? 
	Claim 6 is rejected because it depends on the rejected claim 5.
	Claim 9 recites “wherein the payment-based token is received from a device coupled to the meter.” Claim 9 depends on claim 1, and claim 1 discloses that the payment-based token is transmitted to the meter from the headend system. It is unclear whether the payment-based token is transmitted to the meter by the headend system or by a device. 
	Claim 10 recites “wherein the meter is further configured for in response to receiving the notification indicating that the payment-based token was not generated by the headend system, adjusting the balance associated with the meter to remove the credit value from the balance.” Claim 10 depends on claim 9, which depends on claim 1. Claim 1 discloses that the meter determines a balance based on the credit value specified in the payment-based token after the payment-based token, transmitted from the headend system, is validated. Claim 9 discloses that the payment-based token is received from a device, not from the headend system. It is unclear whether the balance is determined after the payment-based token is received from the device, or when the balance is determined. Furthermore, claim 10 is rejected because it depends on the rejected claim 9.
	Claim 20 recites “in response to determining that the particular payment-based token specified in the event message was not generated by the headend system, transmitting to the meter a notification indicating that the payment-based token was not generated by the headend system, wherein the notification is usable by the meter to adjust the balance associated with the meter to remove the credit value from the balance and to connect or disconnect the premises from the resource distribution network based on the adjusted balance associated with the meter.” First, it is unclear whether the balance is determined or when the balance is determined before the credit value is removed from the balance. Second, the specification discloses that the event message is received by the headend system when the payment-based token is transmitted to the meter by the handheld device, not by the headend system, and that the headend system may validate whether the payment-based token is generated by the system (see paragraphs [0062]-[0063]). Claim 20 depends on claim 19, which depends on claim 18, and claim 18 discloses that the payment-based token is transmitted to the meter by the headend system. What is unclear is the manner of receiving an event message from the meter, if the payment-based token is transmitted by the headend system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 11-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over AISSI et al. (WO 2016094122 A1) in view of MARINCOLA et al. (US 20130212005 A1), and further in view of Batiller et al. (“Prepaid Metering System for Isolated Microgrids,” December 2016).
Claims 1, 11, and 18:
	AISSI discloses the following:
	a.	sending, by a headend system, provisioning data to a meter via at least a network, wherein the provisioning data is configured to cause the meter to operate in a mode for accepting payment-based tokens. (See Fig. 1; paragraph [0021], “[t]he term ‘provisioning’ may include any preparation and/or configuring of a device to enable it to perform a function. For example, provisioning may include storing rules or instructions on a device to direct the device's actions in some embodiments, a device may be provisioned with payment information associated with a user of the device”; paragraph [0026], “[f]or example, upon determining that a device is a water meter, the service provider may create a policy set for the water meter that only allows it to conduct transactions related to water usage in this example, the policy set may be stored at the service provider in relation to the water meter [or a payment instrument associated with the water meter] and at least a portion of the policy set may be provisioned onto the water meter”; paragraph [0028]; paragraph [0030], “[f]urther, in some embodiments, the token format may be configured to allow the entity receiving the token to identify it as a token and recognize the entity that issued the token. A token may be associated with a policy set”; paragraphs [0059]-[0060], “[b]y way of illustrative example, a machine-to-machine device 220 may be provisioned with payment token information, a policy restricting use of the provided payment token, and a policy conditioning a payment upon an event…. Service layer 230 may include a device identification module 302 configured to identify a machine-to-machine device to be provisioned and establish a communication session with the device”; and paragraph [0075]. These citations indicate that the service provider sends the provisioning data, such as the payment token information and the policy, to a meter.)
	b.	wherein the meter is installed at a geographical location, configured to control a connection of premises at the geographical location to a resource distribution network, and in communication with the headend system through at least the network. (See Fig. 1; paragraph [0019], “[f]or example, the service provider may be a merchant, a utility company, a payment processing network, a wallet provider, a merchant, an authentication cloud, an acquirer, or an issuer”; paragraph [0028]; paragraph [0094], “[f]or example, an electric meter in communication with a server operated by the local utility company may contact the server directly to make a payment for electricity usage in accordance with at least some embodiments”; and paragraph [0101], “[i]n this example, the machine-to-machine device may enter into a transaction related to the resource for each user either individually or within a single transaction. By way of illustration, a household may consist of three roommates that each split utility payments equally. In this illustration, the water meter may be provisioned with payment instrument information for each of the three roommates.” One of ordinary skill in the art knows that the utility meters, such as a gas meter, an electricity meter, and/or a water meter, are usually installed in a residential location and configured to control the connection of the residential place to the resource distribution network, such as gas, electricity, and/or water distribution networks.)
	c.	receiving, by the headend system, a request to generate a payment-based token with an account information based on a request made for the meter. (See paragraphs [0028]-[0030], “[a] payment instrument may be associated with a value such as a monetary value, a discount, or store credit, and a payment instrument may be associated with an entity such as a bank, a merchant, a payment processing network, or a person…. Further, in some embodiments, the token format may be configured to allow the entity receiving the token to identify it as a token and recognize the entity that issued the token. A token may be associated with a policy set”;  paragraphs [0056]-[0057], “[t]he user may also provide an indication of a payment instrument with which to associate the machine-to-machine device 220…. For example, the service provider computer 206 may generate a payment token upon receiving a request to provision a particular device”; paragraph [0066], “[i]n some embodiments, the token may include information for a payment instrument that has been encrypted. For example, a token may be generated by encrypting a device identifier and user account number with an encryption key”; and paragraph [0079], “[i]n some embodiments, the user may provide information to the service provider with which to generate a token. For example, the user may provide, via the interface layer 218, a credit card number to be associated with the generated token.”)
	d.	generating, by the headend system, the payment-based token based on an identifier of the meter and the account information. (See Fig. 1; paragraph [0028]; and paragraph [0066], “[i]n some embodiments, the token may include information for a payment instrument that has been encrypted. For example, a token may be generated by encrypting a device identifier and user account number with an encryption key.”)
	e.	transmitting, by the headend system, the payment-based token to the meter over at least the network, wherein the payment-based token is usable by the meter and to connect or disconnect the premises from the resource distribution network. (See Fig. 1; paragraph [0028]; paragraph [0075], “in some embodiments, a policy may only permit the machine-to-machine device to conduct transactions for certain resource types [e.g., digital or physical], for a certain amount, with certain merchants, and/or at certain times”; paragraph [0080], “[o]nce the token or other access credential has been generated, it may be provisioned onto the machine-to-machine device at 422…. Once fully provisioned with the access credential and any relevant policies, the machine-to-machine device may initiate, or respond to a request for, a transaction with at least one other electronic device”; and paragraph [0084].)
	f.	receiving, by a meter, a payment-based token, wherein the payment-based token is generated based on an identifier of the meter and the account information based on a request made for the meter. (See Fig. 1; paragraph [0028]; paragraphs [0056]-[0057], “[t]he user may also provide an indication of a payment instrument with which to associate the machine-to-machine device 220…. For example, the service provider computer 206 may generate a payment token upon receiving a request to provision a particular device”; paragraph [0066], “[i]n some embodiments, the token may include information for a payment instrument that has been encrypted. For example, a token may be generated by encrypting a device identifier and user account number with an encryption key”; paragraphs [0079]-[0080], “[i]n some embodiments, the user may provide information to the service provider with which to generate a token. For example, the user may provide, via the interface layer 218, a credit card number to be associated with the generated token….Once the token or other access credential has been generated, it may be provisioned onto the machine-to-machine device at 422…. Once fully provisioned with the access credential and any relevant policies, the machine-to-machine device may initiate, or respond to a request for, a transaction with at least one other electronic device.”)
	g.	connecting or disconnecting, by the meter, the premises from the resource distribution network based on the payment-based token. (See Fig. 1; paragraph [0028]; paragraph [0075], “in some embodiments, a policy may only permit the machine-to-machine device to conduct transactions for certain resource types [e.g., digital or physical], for a certain amount, with certain merchants, and/or at certain times”; paragraph [0080], “[o]nce the token or other access credential has been generated, it may be provisioned onto the machine-to-machine device at 422…. Once fully provisioned with the access credential and any relevant policies, the machine-to-machine device may initiate, or respond to a request for, a transaction with at least one other electronic device”; and paragraph [0084].)
	AISSI does not explicitly disclose the following:
	a mesh network;
	a payment-based token with a credit value based on the payment made for the meter, wherein the credit value is configured to take a value between a negative credit value limit and a positive credit value limit;
	validating, by the meter, the payment-based token, comprising determining that the payment-based token is generated for the meter based on the information related to the identifier of the meter;
	in response to determining that the payment-based token is valid, determining, by the meter, a balance associated with the meter based on the credit specified in the payment-based token; and
	connecting or disconnecting, by the meter, the premises from the resource distribution network based on the balance associated with the meter.
	However, MARINCOLA discloses the following:
	a.	a payment-based token (i.e., an encoded message) with a credit value based on the payment made for the meter (i.e., a lighting system/unit), wherein the credit value is configured to take a value between a negative credit value limit and a positive credit value limit. (See Fig. 1; paragraphs [0007]-[0008]; paragraph [0031]; paragraphs [0057]-[0058]; Fig. 6; paragraph [0061], “1. The provider automatically receives a mobile money payment receipt [for example, in the form of an SMS text message] when the customer pays via mobile money”; and paragraph [0062]; “4. The provider's back-end software will encode one or more messages in an audio signal [using FSK or other modulation scheme] specific to the target customer's lighting system…. Messages may include the following information: a preamble that allows that lighting system to identify the beginning of the message [and to synchronize its symbol timing], a number identifying the type of message [e.g., ‘energy-limit update message’], the body of the message [e.g., the total amount of ‘energy credit’ that has been purchased for the light, based on the amount the customer has paid using a specific $/watt pricing structure], and a message authentication code [e.g., an HMAC using MD5] that allows the lighting system to verify that the specific message was intended for the specific lighting system”; and paragraph [0070], “[t]he message may include, but is not limited to, the following information: an authentication code based on the message and the unit's internal unique identifier.”)
	b.	validating, by the meter (i.e., a lighting system/unit),  the payment-based token (i.e., the encoded message), comprising determining that the payment-based token is generated for the meter based on the information related to the identifier of the meter (i.e., an authentication code based on the message and the unit identifier). (See paragraphs [0057]-[0058], “[t]he customer enters their lighting unit serial number when making a payment via mobile money. During the two-way communication, the provider may identify the lighting unit that is communicating with the provider and reject providing usage credit to the lighting unit if the customer is attempting to add credit to a lighting unit with a serial number that differs from what they entered during the mobile money payment”; paragraph [0062], “a message authentication code [e.g., an HMAC using MD5] that allows the lighting system to verify that the specific message was intended for the specific lighting system”; and paragraph [0070], “[t]he message may include, but is not limited to, the following information: an authentication code based on the message and the unit's internal unique identifier.” One of ordinary skill in the art knows that HMAC, a hash-based message authentication code, allows the receiver of the message to know who the sender is. The receiver performs the same crypto functions on the message and the key as the sender does, and compares the result with the authentication code received.)
	c.	in response to determining that the payment-based token (i.e., the encoded message) is valid, determining, by the meter (i.e., a lighting system/unit), a balance associated with the meter based on the credit specified in the payment-based token. (See paragraph [0031]; paragraph [0039], “[t]he lighting system may record energy consumed, a period of time when energy is consumed, or other per-unit information, and can deactivate the system after any energy credit is depleted”; and paragraph [0049], “[t]he light module 202 may also include an ‘energy credit’ level indicator. The energy credit indicator can be implemented using the same types of communication methods described with respect to the battery level indicator. This indicator communicates to the customer how much ‘energy credit’ remains to alert when the customer needs to refill the pay-as-you-go system with additional money to keep the light activated. The lighting LEDs may indicate different settings and functional states by color. For example, red and green LEDs may be used to indicate remaining energy credit. A steady lit red light may indicate that all energy credits are depleted. A flashing red light may indicate that energy credit is low. A green light may indicate sufficient energy credit to maintain normal operations”; and paragraph [0062].)
	d.	connecting or disconnecting, by the meter (i.e., a lighting system/unit), the premises from the resource distribution network based on the balance associated with the meter. (See paragraph [0049]; paragraph [0056], “5. The lighting system internally tracks energy usage and automatically deactivates when an amount of energy credits are depleted”; and paragraph [0060], “7. The lighting system is enabled and the customer uses energy until it is depleted and it is time to make their new payment. 8. The lighting system deactivates when energy credits have been depleted.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AISSI; to incorporate with the teachings of MARINCOLA; and to include the credit value in the payment-based token, to validate the token based on information related to the meter identifier, to determine the credit balance, and to connect/disconnect the service based on the credit balance, so that the utility management system can manage providing resources to the premises automatically via the meter which can connect or disconnect the service based on the remaining credit balance.
	The combination of AISSI and MARINCOLA discloses the claimed invention but does not explicitly disclose a mesh network.
	Batiller discloses a mesh network for meters. (See page 533, section A. system Description, “Aside from keeping tracking of the user’s energy consumption, the meter sends the data wirelessly to a base station. The wireless transmission is made possible by the Zigbee protocol. The XBee-PRO® ZB RF module can be used due to its compatibility with the routing protocol and the microcontroller. This module also functions without the need of a mobile signal. This creates a Zigbee-based smart meter mesh network that can connect to other smart meters up to ninety meters for an indoor set-up and one thousand six hundred meters for an unobstructed outdoor set-up.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of AISSI and MARINCOLA, to incorporate with the teachings of Batiller, and to implement a mesh network for the meters, so that the meters can be connected with the suppliers, retailers, and other meters.
	Claims 1, 11, and 18 recite “wherein the credit value is configured to take a value between a negative credit value limit and a positive credit value limit.” This describes the characteristics of the credit value. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
	Claim 18 recites “wherein the payment-based token is usable by the meter to update a balance associated with the meter and to connect or disconnect the premises from the resource distribution network based on the balance associated with the meter.” This recites the intended use of the payment-based token, but does not require any steps or functions to be performed. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 2:
	AISSI in view of MARINCOLA and Batiller discloses the limitations shown above.
	AISSI further discloses wherein the headend system is further configured for prior to generating the payment-based token, sending provisioning data to the meter via at least the mesh network, the provisioning data comprising a secret key and token acceptance parameters. (See paragraph [0021]; paragraph [0026], “[f]or example, upon determining that a device is a water meter, the service provider may create a policy set for the water meter that only allows it to conduct transactions related to water usage in this example, the policy set may be stored at the service provider in relation to the water meter [or a payment instrument associated with the water meter] and at least a portion of the policy set may be provisioned onto the water meter”; paragraph [0028]; paragraph [0030], “[f]urther, in some embodiments, the token format may be configured to allow the entity receiving the token to identify it as a token and recognize the entity that issued the token. A token may be associated with a policy set”; paragraphs [0059]-[0060]; and paragraph [0077], “[i]n this example, the service provider may provision the device with one key of the key pairing to be used by the device to encrypt transaction information.”)

Claims 5 and 12:
	AISSI in view of MARINCOLA and Batiller discloses the limitations shown above.
	AISSI further discloses determining an acceptance window for the payment-based token based on the token acceptance parameters; determining whether a serial number associated with the payment-based token is within the acceptance window; and in response to determining that the serial number associated with the payment-based token is outside the acceptable window, declining the payment-based token. (See paragraph [0026] and paragraph [0066].)
	MARINCOLA discloses determining, by the meter (i.e., the lighting system/unit), whether the payment-based token (i.e., the encoded message) is valid, wherein determining the balance associated with the meter based on the credit value specified in the payment-based token is performed in response to determining that the payment-based token is valid. (See paragraph [0031]; paragraph [0039]; paragraph [0049], “[t]he light module 202 may also include an ‘energy credit’ level indicator. The energy credit indicator can be implemented using the same types of communication methods described with respect to the battery level indicator”; and paragraph [0062], “a message authentication code [e.g., an HMAC using MD5] that allows the lighting system to verify that the specific message was intended for the specific lighting system.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AISSI, to incorporate with the teachings of MARINCOLA, and to validate the token based on information associated with the token and determine the credit balance, so that the utility management system can manage providing resources to the premises automatically via the meter which can connect or disconnect the service based on the remaining credit balance.

Claims 8 and 16:
	AISSI in view of MARINCOLA and Batiller discloses the limitations shown above.
	AISSI discloses receiving, by the meter, the payment-based token from the headend system. (See Fig. 1; paragraph [0028]; paragraphs [0056]-[0057]; paragraph [0066]; and paragraphs [0079]-[0080].)
	MARINCOLA discloses generating and transmitting a response, by the meter (i.e., a lighting system/unit), to the headend system, wherein the response comprises one or more of the payment-based token, a status of the payment-based token, a status of the meter, or the balance associated with the meter, wherein the status of the payment-based token comprises an accepted status or a rejected status, and wherein the status of the meter comprises a disconnected status or a connected status. (See paragraphs [0062]-[0063], “5. The provider's backend software can also receive audio-band messages from the lighting system. For example, it can receive a message confirming that its command to the lighting system was successfully received and applied.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AISSI, to incorporate with the teachings of MARINCOLA, and to generate and transmit a message back to the headend system to inform the meter status, so that the headend system can perform different procedures based on the obtained meter status information.

Claims 9 and 17:
	AISSI in view of MARINCOLA and Batiller discloses the limitations shown above.
	AISSI discloses the following:
	a.	the payment-based token is received from a device coupled to the meter. (See paragraph [0065] ; paragraph [0078]; paragraph [0080], “[o]nce the token or other access credential has been generated, it may be provisioned onto the machine-to-machine device at 422. To do this, the access credential may be transmitted to the interface layer 218 of the user device and further relayed to the device layer 238 by the user device at 424. The device layer 238 may subsequently store the received access credential in a memory of the machine-to-machine device at 426”; and paragraph [0094].)
	b.	generating and transmitting an event message to the headend system, wherein the event message comprises the payment-based token. (See paragraphs [0062]-[0063], “in this example, even if the device is provisioned with
multiple tokens associated with multiple payment instruments, only a transaction
associated with the particular payment instrument will be authorized. The
authorization rules may also include rules related to authorization of transactions.
For example, the authorization rules may indicate that a payment for water usage
made by a water meter should only be authorized once every two months.”) 

Claims 3-4, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AISSI et al. (WO 2016094122 A1) in view of MARINCOLA et al. (US 20130212005 A1), and further in view of Batiller et al. (“Prepaid Metering System for Isolated Microgrids,” December 2016) and XIAO et al. (CN 1780468 A).
Claims 3, 13, and 19:
	AISSI in view of MARINCOLA and Batiller discloses the limitations shown above.
	AISSI discloses wherein the payment-based token comprises the encrypted identifier. (See paragraph [0066], “[f]or example, a token may be generated by encrypting a device identifier and user account number with an encryption key.”)
	MARINCOLA discloses wherein the payment-based token (i.e., the encoded message) further comprises an integrity field (i.e., a HMAC authentication code included in the message) generated by MD5 message-digest algorithm and the credit value; determining that the payment-based token is generated for the meter based on the authentication code. (See paragraph [0062].)
	One of ordinary skill in the art knows that HMAC, a hash-based message authentication code, allows the receiver of the message to know who the sender is. The receiver performs the same crypto functions on the message and the key as the sender does, and compares the result with the authentication code received. The examiner brings in a reference, XIAO, that discloses generating an integrity field by encrypting the message body; encrypting the message using the secret key to generate an authentication code; comparing the authentication code and the integrity field of the message; determining whether the message sender is valid in response to determining if the authentication code matches the integrity field. (See page 1, “[i]n the 16 system, the message is authenticated by the HMAC-Digest, and the HMAC-Digest is a message authentication code obtained by performing abstract calculation on the message body based on the shared key by the communication parties. The sender uses both the shared key exchanged in the authentication process and the message body [including the message header] before sending the message to obtain an encrypted message digest, that is, the HMAC-Digest, and the receiver performs the same calculation after receiving the message to obtain an HMAC-Digest, and compares the HMAC-Digest with the HMAC-Digest sent along with the message, so as to authenticate the message sender.”)
	AISSI teaches the payment-based token comprising an identifier of the meter. MARINCOLA discloses the payment-based token (i.e., the encoded message) comprising the integrity field (i.e., an HMAC authentication code) and credit value, and using the authentication code to verify whether the payment-based toke is for the meter (i.e., the lighting system/unit). XIAO discloses authenticating a message through HMAC by generating the integrity field and the authentication code via encrypting the message based on the shared key. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of AISSI, MARINCOLA, and Batiller; to incorporate with the teachings of XIAO; and to use the secret key to encrypt at least the identifier of the meter and credit value for the purpose of generating an integrity field and an authentication code, and to compare the integrity field with the authentication code to validate the payment-based token, so as to ensure that the payment-based token is generated for the meter and that it comes from the authenticated entity.

Claims 4 and 14:
	AISSI in view of MARINCOLA, Batiller, and XIAO discloses the limitations shown above.
	AISSI discloses wherein the payment-based token comprises the encrypted identifier and wherein the headend system is further configured to generate a serial number for the payment-based token and includes a transaction identifier in the payment-based token, the transaction identifier comprising at least a portion of the serial number. (See paragraph [0026] and paragraph [0066].) 
	MARINCOLA discloses wherein the payment-based token (i.e., the encoded message) further comprises an integrity field (i.e., an HMAC authentication code included in the message) generated by MD5 message-digest algorithm and a number identifying the type of token; determining that the payment-based token is generated for the meter based on the authentication code. (See paragraph [0062].)
	One of ordinary skill in the art knows that HMAC, a hash-based message authentication code, allows the receiver of the message to know who the sender is. The receiver performs the same crypto functions on the message and the key as the sender does, and compares the result with the authentication code received. The examiner brings in a reference, XIAO, that discloses generating an integrity field by encrypting the message body; encrypting the message using the secret key to generate an authentication code; comparing the authentication code and the integrity field of the message; determining whether the message sender is valid in response to determining if the authentication code matches the integrity field. (See page 1, “[i]n the 16 system, the message is authenticated by the HMAC-Digest, and the HMAC-Digest is a message authentication code obtained by performing abstract calculation on the message body based on the shared key by the communication parties. The sender uses both the shared key exchanged in the authentication process and the message body [including the message header] before sending the message to obtain an encrypted message digest, that is, the HMAC-Digest, and the receiver performs the same calculation after receiving the message to obtain an HMAC-Digest, and compares the HMAC-Digest with the HMAC-Digest sent along with the message, so as to authenticate the message sender.”)
	AISSI teaches the payment-based token comprising an identifier of the meter and a serial number of the token. MARINCOLA discloses the payment-based token (i.e., the encoded message) comprising the integrity field (i.e., an HMAC authentication code) and a number, and using the authentication code to verify whether the payment-based toke is for the meter (i.e., the lighting system/unit). XIAO discloses authenticating a message through HMAC by generating the integrity field and the authentication code via encrypting the message based on the shared key. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of AISSI, MARINCOLA, and Batiller; to incorporate with the teachings of XIAO; and to use the secret key to encrypt at least the identifier of the meter and a serial number for the purpose of generating an integrity field and an authentication code, and to compare the integrity field with the authentication code to validate the payment-based token, so as to ensure that the payment-based token is generated for the meter and that it comes from the authenticated entity.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AISSI et al. (WO 2016094122 A1) in view of MARINCOLA et al. (US 20130212005 A1), and further in view of Batiller et al. (“Prepaid Metering System for Isolated Microgrids,” December 2016) and JENUG (KR 100653139 B1).
Claim 6:
	AISSI in view of MARINCOLA and Batiller discloses the limitations shown above.
	AISSI discloses the token acceptance parameters and an acceptance window associated with a serial number. (See paragraph [0026] and paragraph [0066].)
	None of AISSI, MARINCOLA, and Batiller explicitly discloses determining a lower boundary of the acceptable window as a serial number associated with a previous acceptable secure token received at the meter minus the negative offset; and determining an upper boundary of the acceptable window as the serial number associated with the previous acceptable secure token received at the meter plus the positive offset, wherein the previous acceptable secure token is one of a payment-based token, a time-based token or a global token.
	However, JENUG discloses acceptance parameters comprises a negative offset and a positive offset, and wherein determining the acceptable window for the token is performed by: determining a lower boundary of the acceptable window as a serial number associated with a previous acceptable token minus the negative offset; and determining an upper boundary of the acceptable window as the serial number associated with the previous acceptable token received at the meter plus the positive offset. (See page 4, “[a]ccordingly, the present invention for solving the above problems by regenerating the server authentication number by adding or subtracting the time error offset value by ± 1 when the token authentication number generated in the OTP token is different from the server authentication number generated in the authentication server when the authentication request is made. If it is the same, the authentication process is performed and the automatic correction method of updating or subtracting the time error value of the OTP token user information on the authentication server by ± 1, and if the authentication number of the OTP token is within the offset value ± 5 within the automatic correction failure, re-enters the authentication number to the user If the new token authentication number is re-entered according to the request and the value is within the offset value ± 5, the compulsory correction method, initial authentication or long-term unused update is performed after the authentication process. In case of authentication of OTP token user, OTP authentication server sets the offset value as wide as ± 30, and token authentication number is within the range of offset value.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of AISSI, MARINCOLA, and Batiller, to incorporate with the teachings of JENUG, and to determine the boundaries of the acceptance window by a negative offset and a positive offset, so that the acceptance window can be adjusted based on the negative offset and/or the positive offset.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over AISSI et al. (WO 2016094122 A1) in view of MARINCOLA et al. (US 20130212005 A1), and further in view of Batiller et al. (“Prepaid Metering System for Isolated Microgrids,” December 2016) and GUEDJ (US 20140114853 A1).
Claims 7 and 15:
	AISSI in view of MARINCOLA and Batiller discloses the limitations shown above.
	AISSI discloses the payment-based token. (See paragraph [0066], “[i]n some embodiments, the token may include information for a payment instrument that has been encrypted. For example, a token may be generated by encrypting a device identifier and user account number with an encryption key.”)
	MARINCOLA discloses adjust the balance based on the credit value in the payment-based token (i.e., the encoded message) and disconnecting the premises from the resource distribution network. (See paragraph [0031]; paragraph [0039]; paragraph [0049]; paragraph [0056]; paragraph [0060]; and paragraph [0062].)
 	None of AISSI, MARINCOLA, and Batiller explicitly discloses reducing a current balance in response to determining that the credit value specified in the token is below a threshold value. 
	However, GUEDJ discloses reducing a current balance in response to determining that the credit value specified in the token is a refund value. (See paragraphs [00109]-[0110].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of AISSI, MARINCOLA, and Batiller, to incorporate with the teachings of GUEDJ, and to reduce the balance based on the type of token, so that the meter can perform proper actions based on the determined balance.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AISSI et al. (WO 2016094122 A1) in view of MARINCOLA et al. (US 20130212005 A1), and further in view of Batiller et al. (“Prepaid Metering System for Isolated Microgrids,” December 2016) and ZHANG (CN 104616137 A).
Claims 10 and 20:
	AISSI discloses transmitting the event message (i.e., a transaction) comprising the payment-based token to the headend system. (See paragraphs [0062]-[0063].) 
	MARINCOLA discloses connecting or disconnecting, by the meter (i.e., a lighting system/unit), the premises from the resource distribution network based on the balance associated with the meter. (See paragraph [0049]; paragraph [0056]; and paragraph [0060].)
	None of AISSI, MARINCOLA, and Batiller explicitly discloses in response to receiving the event message, verifying that the payment-based token specified in the event message was generated by the headend system; in response to determining that the payment-based token specified in the event message was not generated by the headend system, transmitting to the meter a notification indicating that the payment-based token was not generated by the headend system; and wherein the meter is further configured for in response to receiving the notification indicating that the payment-based token was not generated by the headend system, adjusting the balance associated with the meter to remove the credit value from the balance. 
	However, ZHANG discloses in response to receiving the even message associated with a payment transaction, verifying the transaction; in response to determining that the transaction is not valid, transmitting a notification to a server indicating that the transaction is not valid; and wherein the server is further configured for in response to receiving the notification indicating that the transaction is not valid, adjusting the balance associated with the server to remove the credit value from the balance. (See page 3, “when verifying that the payment operation event is invalid, the server returns the preset value to the payment collection payment account, and adds the preset value to the amount in the payment account, and recovers the value in the collection account….    Alternatively, after the server sends the help information to the background technician, the background technician feeds back the information to the server, and the server feeds back the verification result to the server, and the server then executes the corresponding adjustment operation according to the verification result sent by the background technician…. when the server receives the verification result sent by the background receiver, the payment operation event is an invalid operation. If yes, the server returns the amount of the preset value to the payment account.” These citations indicate that the server returns the credit value and adjusts the balance of the collection account after the server receives an indication that the transaction is invalid.)
	AISSI discloses a transaction comprising a payment-based token. The transaction may be invalid if it includes an invalid token. ZHANG discloses that the amount value is removed from an account after an invalid-transaction indication is received. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of AISSI, MARINCOLA, and Batiller, to incorporate with the teachings of ZHANGE, and to remove the credit value from the balance if the payment-based token is invalid or not created by the system, so that the meter can perform proper actions based on the determined balance.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Swartz et al. (US 20070083479 A1) disclose a prepaid metering system. The prepaid metering system includes a meter interface, a customer interface unit,  and a revenue management system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685            

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685